, DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted 01/24/2020 and 07/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Thomas W. Kelton on 01/27/2021.
The application has been amended as follows:
Claim 9, lines 2-3; Change “a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing non-transitory computer 
Claim 9, line 6; Change “machine executable code” to “
Claim 14, lines 1-3; Change “A non-transitory machine readable medium having stored thereon instructions for performing a method comprising machine executable code which when executed by at least one machine, causes the machine to” to “A non-transitory computer , the instructions computer computer 
Claims 15-20, line 1; Change “non-transitory machine readable medium” to “non-transitory computer 

 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to distributed data storage services, and more particularly, to storing data in a distributed data storage system using virtual chunk services.
The claimed invention as set forth in claim 1 recites features such as:
A method comprising: 

reassigning the first set of virtual chunk spaces to a second data storage node of the distributed storage system; 
identifying a first set of fragments of a first set of data objects that were stored to the first set of virtual chunk spaces when assigned to the first data storage node; and 
writing the first set of fragments to the first set of virtual chunk spaces at the second data storage node.

The prior arts of record, namely Cypher (US-8856619), substantially teaches the claimed invention in that Cypher teaches metadata is used at the encoding system 102 or the data centers 104, 106, and 108 or both to keep track of stored data. For example, the metadata can specify which parts of a file are stored at which data centers, where redundant copies of data are stored, or which data chunks and code chunks form codewords. (Col. 3, l. 65 to col. 4, l. 3). Data chunks can be specified to be stored at certain data centers ("home" data centers). Data is homed if the data is specified to be available at its home data center without access to other data centers. Data that is determined to be more likely to be accessed at a certain data center can be specified to be available at that data center. (Col. 4, II. 4-9). [D]ata can be specified to be stored at a data center based on the data center's geographic location. Suppose the encoding system 102 receives a file over the internet. The encoding system 102 can determine a geographic location for the file, e.g., using an internet protocol (IP) address for a sender of the file and an IP address to geographic location mapping, and then 
The prior arts of record, however, fail to teach, singly or in combination, the claimed invention as a whole. As such, modification of the prior art of record to include the claimed invention as a whole can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the invention as a whole as set forth in claim 1. Independent claims 9 and 14 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        01/27/2021